DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 5-7, 13-15, 18 and 20 are currently amended.
Claims 1-20 are pending.


Response to Remarks
35 U.S.C. § 101
Applicant contends the independent claims are not directed to an abstract idea. Specifically, applicant contends the embodiments are not directed to organizing human activity because the claimed processor calculates, not organizes, thus the discloses embodiments do more than simply observe and record human activity. Examiner respectfully disagrees. The claims do not recite any “calculates” limitation. Accordingly, this contention is unpersuasive.
Applicant also contends that the claims offer a more efficient method of measuring a user device's time spent within a geographic location as well as a quicker way to charge a user for spending time within a certain building, gallery, concert, and other locations. Further, applicant contends the claims offer an improvement on the recordation and initiation of transactions based on time spent in a certain location. Examiner respectfully disagrees. Improving efficiency of measuring time within a location, improving user billing, and improving transaction initiation are not improvement in the functioning of computers, nor technology, nor a technical field, but rather are merely improvement in a judicial exception itself. Accordingly, this contention is unpersuasive.
Accordingly, this ground of rejection is maintained.

35 U.S.C. § 112(b)
Applicant’s amendments to the claims have overcome the previous rejections. Accordingly, the previous rejections are withdrawn.

35 U.S.C. § 102
Applicant contends reference Hudson does not disclose in paragraphs 41 and 68 the storing of both transaction information and second location information. Examiner respectfully disagrees. As paragraph 41 in Hudson discloses unique payment rates and terms of a transaction (e.g. information) for each zone (e.g. location), these unique payment rates and terms of a transaction for each zone necessary reads upon the claimed “location information”. Accordingly, this contention is unpersuasive.

35 U.S.C. § 103
Applicant contends the Office has not provided any evidence or reasoning to support the combination of art and the proposed modifications of the references to arrive at claim 4 in the mailed 413FP form on 03/31/2022. Examiner respectfully disagrees. Page 2 of form 413FP states “Therefore, it would have been obvious to modify the method of Hudson to include Poon in order to improve transaction bandwidth and speed (Poon, Section 1)”. Additionally, Examiner respectfully reminds Applicant that form 413FP requires a “Brief Explanation of Rejection” as seen within the form. Accordingly, this contention is unpersuasive.
Applicant also contends that reference Poon in Section 1 does not disclose a geographic location element.  Examiner respectfully disagrees. The claims do not recite a “geographic location element”. Accordingly, this contention is unpersuasive.
Applicant also contends that reference Arora does not disclose transaction modifications comprising decreases or increases in the total transaction. Applicant contends reference Arora only discloses a decrease in transaction amount. Examiner respectfully disagrees. The claims at issue recite “modifying the at least one transaction by at least increasing or decreasing the transaction value”. That is, disclosure of increasing a transaction value or disclosure of decreasing a transaction value would each read upon the claims. Applicant admits reference Arora discloses a decrease in transaction amount, thus Arora reads upon the claim. Accordingly, this contention is unpersuasive.









Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

The claims have been evaluated for patent subject matter eligibility under 35 U.S.C. 101 using the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

Claims 1-13:
Step 1
Claims 1-13 are directed to a computer-implemented method (i.e. process). Therefore, these claims fall within the four statutory categories of invention.

Step 2A Prong One
Claim 1 recites (i.e., sets forth or describes) an abstract idea of billing a user based on the time the user spends in a plurality of bounded areas. Specifically, but for the additional elements, claim 1 under its broadest reasonable interpretation recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas because the claim recites a process that deals with commercial or legal interactions. For instance, the claimed payment initiation based on a user leaving a location is an example of commercial or legal interactions because it involves sales activities or behaviors as well as business relations. More specifically, the following underlined claim elements recite abstract ideas while the non-underlined claim elements recite additional elements according to MPEP 2106.04(a).
receiving, by a processor, a first location of at least one user and time information associated with the at least one user device associated with a user, wherein the first location is within a first bounded area
initiating, by a processor, a record for the at least one user device associated with a user based on the first location and the time information
receiving, by a processor, a second location of the at least one user device associated with a user, wherein the second location is in a second bounded area that is contained within the first bounded area
storing, in the record, at least one transaction associated with the at least one user device associated with a user based on the second location, the transaction further comprising payment information and location information
automatically initiating, by a processor, a single payment when the at least one user device associated with a user leaves the first location

Step 2A Prong Two
Claim 1 as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. First, the non-underlined additional elements above merely serve as a tool to perform the abstract idea. Further, the additional elements “device associated with a user” generally links the use of the judicial exception to a particular technological environment, that being user devices. Additionally, regarding the specification and claims, there is no improvement in the functioning of a computer or an improvement to other technology or technical field present, there is no applying or using the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition present, there is no implementing the judicial exception with or using the judicial exception in conjunction with a particular machine or manufacture that is integral to the claim present, there is no effecting a transformation or reduction of a particular article to a different state or thing present, and there is no applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment present such that the claim as a whole is more than a drafting effort designed to monopolize the exception. 

Step 2B
The additional elements, taken individually and in combination, do not result in claim 1, as a whole, amounting to significantly more than the judicial exception. As discussed previously with respect to Step 2A, the additional elements merely serve as a tool to perform an abstract idea and generally link the use of the judicial exception to a particular technological environment. Therefore, the claim does not provide an inventive concept, and thus, is not patent eligible.

Dependent Claims
Claims 2-13 further recite (i.e., set forth or describe) the aforementioned abstract idea. Each dependent claim as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. Further, the additional elements in each dependent claim, taken individually and in combination, do not result in each dependent claim, as a whole, amounting to significantly more than the judicial exception. Therefore, the dependent claims are also not patent eligible.

Claims 14-19:
Step 1
Claims 14-19 are directed to a non-transitory computer-readable storage medium (i.e. manufacture). Therefore, these claims fall within the four statutory categories of invention.

Step 2A Prong One
Claim 14 recites (i.e., sets forth or describes) an abstract idea of billing a user based on the time the user spends in a plurality of bounded areas. Specifically, but for the additional elements, claim 14 under its broadest reasonable interpretation recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas because the claim recites a process that deals with commercial or legal interactions. For instance, the claimed payment initiation based on a user leaving a location is an example of commercial or legal interactions because it involves sales activities or behaviors as well as business relations. More specifically, the following underlined claim elements recite abstract ideas while the non-underlined claim elements recite additional elements according to MPEP 2106.04(a).
A non-transitory computer-accessible medium having stored thereon computer-executable instructions for automatically initiating a payment, wherein, when a computer arrangement executes the instructions, the computer arrangement is configured to perform procedures comprising:
receiving a first location of at least one user and time information associated with the at least one user device associated with a user, wherein the first location is within a first bounded area
initiating a record for the at least one user device associated with a user based on the first location and the time information
receiving a second location of the at least one user device associated with a user, wherein the second location is in a second bounded area that is contained within the first bounded area
storing at least one first transaction associated with the at least one user device associated with a user based on the second location, the first transaction further comprising payment information and location information
receiving a third location of the at least one user device associated with a user, wherein the third location is in a third bounded area that is contained within the first bounded area
storing at least one second transaction associated with the at least one user device associated with a user based on the third location, the second transaction further comprising payment information and location information
automatically initiating a single payment for the at least one first transaction and the at least one second transaction when the at least one user device associated with a user leaves the first location

Step 2A Prong Two
Claim 14 as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. First, the non-underlined additional elements above merely serve as a tool to perform the abstract idea. Further, the additional elements “device associated with a user” generally links the use of the judicial exception to a particular technological environment, that being user devices. Additionally, regarding the specification and claims, there is no improvement in the functioning of a computer or an improvement to other technology or technical field present, there is no applying or using the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition present, there is no implementing the judicial exception with or using the judicial exception in conjunction with a particular machine or manufacture that is integral to the claim present, there is no effecting a transformation or reduction of a particular article to a different state or thing present, and there is no applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment present such that the claim as a whole is more than a drafting effort designed to monopolize the exception. 

Step 2B
The additional elements, taken individually and in combination, do not result in claim 14, as a whole, amounting to significantly more than the judicial exception. As discussed previously with respect to Step 2A, the additional elements merely serve as a tool to perform an abstract idea and generally link the use of the judicial exception to a particular technological environment. Therefore, the claim does not provide an inventive concept, and thus, is not patent eligible.



Dependent Claims
Claims 15-19 further recite (i.e., set forth or describe) the aforementioned abstract idea. Each dependent claim as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. Further, the additional elements in each dependent claim, taken individually and in combination, do not result in each dependent claim, as a whole, amounting to significantly more than the judicial exception. Therefore, the dependent claims are also not patent eligible.

Claim 20:
Step 1
Claims 20 is directed to a computer-implemented system (i.e. machine). Therefore, this claim fall within the four statutory categories of invention.

Step 2A Prong One
Claim 20 recites (i.e., sets forth or describes) an abstract idea of billing a user based on the time the user spends in a plurality of bounded areas. Specifically, but for the additional elements, claim 20 under its broadest reasonable interpretation recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas because the claim recites a process that deals with commercial or legal interactions. For instance, the claimed payment initiation based on a user leaving a location is an example of commercial or legal interactions because it involves sales activities or behaviors as well as business relations. More specifically, the following underlined claim elements recite abstract ideas while the non-underlined claim elements recite additional elements according to MPEP 2106.04(a).
a user device
a communication point comprising at least one broadcast beacon located within a first bounded location
a data storage unit
a server further comprising a memory and a processor, the processor configured to:
(a) receive a first location of at least one user device associated with a user and time information associated with the at least one user device associated with a user, wherein the first location is within a first bounded area
(b) initiate a record for the at least one user device associated with a user based on the first location and the time information
(c) receive a second location of the at least one user device associated with a user, wherein the second location is in a second bounded area that is contained within the first bounded area
(d) store at least one transaction associated with the at least one user device associated with a user based on the second location, the transaction further comprising payment information and location information
(e) transmit a verification request to the at least one user device associated with a user based on the second location
(f) receive a confirmation or a rejection of the verification request from the at least one user device associated with a user
(g) automatically initiate a payment for the at least one transaction based on the confirmation or the rejection when the at least one user device associated with a user leaves the first location

Step 2A Prong Two
Claim 20 as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. First, the non-underlined additional elements above merely serve as a tool to perform the abstract idea. Further, the additional elements “device associated with a user” generally links the use of the judicial exception to a particular technological environment, that being user devices. Additionally, regarding the specification and claims, there is no improvement in the functioning of a computer or an improvement to other technology or technical field present, there is no applying or using the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition present, there is no implementing the judicial exception with or using the judicial exception in conjunction with a particular machine or manufacture that is integral to the claim present, there is no effecting a transformation or reduction of a particular article to a different state or thing present, and there is no applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment present such that the claim as a whole is more than a drafting effort designed to monopolize the exception. 

Step 2B
The additional elements, taken individually and in combination, do not result in claim 20, as a whole, amounting to significantly more than the judicial exception. As discussed previously with respect to Step 2A, the additional elements merely serve as a tool to perform an abstract idea and generally link the use of the judicial exception to a particular technological environment. Therefore, the claim does not provide an inventive concept, and thus, is not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Lack of Antecedent Basis
Claims 1 and 14 recites multiple instances of "the at least one user device associated with a user" without proper antecedent basis. Appropriate correction is needed.
Claims 1 and 20 recite "storing [(d) store] … the transaction …" without proper antecedent basis. Appropriate correction is needed.
Claims 5-7, 13 and 18 recite "modifying [modify] … the transaction value …" without proper antecedent basis. Appropriate correction is needed.
Claim 14 recites "storing … the first transaction …" without proper antecedent basis. Appropriate correction is needed.
Claim 14 recites "storing … the second transaction …" without proper antecedent basis. Appropriate correction is needed.
Claims 2-13 and 15-19 are also rejected as they depend from either claims 1 or 14.

Unclear Scope
Claims 1, 14 and 20 recites "receiving … at least one user … the at least one user device associated with a user …”. However, it is unclear whether these instances of a user refer to the same user or different users. Therefore, the scope is unclear.
Claim 1 recites "receiving … by a processor … ; initiating … by a processor … ; receiving … by a processor … ; automatically initiating, by a processor …”. However, it is unclear whether these instances of a processor refer to the same processor or different processors. Therefore, the scope is unclear.
Claim 14 recites "storing … comprising payment information and location information … ; storing … comprising payment information and location information”. However, it is unclear whether these two instances of payment information and location information refer to same or different instances. Therefore, the scope is unclear.
Claim 20 recites "a user device; a server … (a) receive … of at least one user device …”. However, it is unclear whether these two instances within the claim refer to the same or different instances. Therefore, the scope is unclear.
See In re Zletz, 893 F.2d 319, 13USPQ2d 1320 (Fed. Cir. 1989) and MPEP 2173.02 (III)(B) which states “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.”
Claims 2-13 and 15-19 are also rejected as they depend from either claims 1 or 14.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 8-12, 14-17, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0364900 A1 to Hudson et al. (hereinafter “Hudson”).

Claim 1:
Hudson discloses:
receiving, by a processor, a first location of at least one user and time information associated with the at least one user device associated with a user, wherein the first location is within a first bounded area (Fig.5 items 504-506; paras 27, 31, 71)
initiating, by a processor, a record for the at least one user device associated with a user based on the first location and the time information (Fig.5 item 506; paras 31, 71)
receiving, by a processor, a second location of the at least one user device associated with a user, wherein the second location is in a second bounded area that is contained within the first bounded area (Fig.4; paras 41, 68)
storing, in the record, at least one transaction associated with the at least one user device associated with a user based on the second location, the transaction further comprising payment information and location information (paras 41, 68)
automatically initiating, by a processor, a single payment when the at least one user device associated with a user leaves the first location (Fig.5 items 514-518; paras 68, 73)

Claim 2:
Hudson discloses all limitations of claim 1. Hudson also discloses:
wherein the second location is contained within the first location (para 41)

Claim 3:
Hudson discloses all limitations of claim 1. Hudson also discloses:
wherein the at least one user includes a plurality of users and the at least one transaction includes a plurality of transactions each of which is associated with at least one of the users (paras 6, 44)

Claim 8:
Hudson discloses all limitations of claim 1. Hudson also discloses:
sending, to the at least one user, at least one of (i) information about the second location or (ii) transaction options available at the second location (paras 61, 71, 74, 76)

Claim 9:
Hudson discloses all limitations of claim 1. Hudson also discloses:
sending the information based on a time of day (paras 61, 71, 74, 76)

Claim 10:
Hudson discloses all limitations of claim 1. Hudson also discloses:
sending the information based on user preferences of the at least one user (paras 61, 71, 74, 76)

Claim 11:
Hudson discloses all limitations of claim 1. Hudson also discloses:
determining a time the at least one user spent at the first location (paras 27, 31, 71)
storing, in the record, at least one second transaction which is based on the time (paras 41, 68)

Claim 12:
Hudson discloses all limitations of claim 1. Hudson also discloses:
transmitting a confirmation of the creation of a record (Fig.5 item 510; para 72)




Claim 14:
Hudson discloses:
receiving a first location of at least one user and time information associated with the at least one user device associated with a user, wherein the first location is within a first bounded area (Fig.5 items 504-506; paras 27, 31, 71)
initiating a record for the at least one user device associated with a user based on the first location and the time information (Fig.5 item 506; paras 31, 71)
receiving a second location of the at least one user device associated with a user, wherein the second location is in a second bounded area that is contained within the first bounded area (Fig.4; paras 41, 68)
storing at least one first transaction associated with the at least one user device associated with a user based on the second location, the first transaction further comprising payment information and location information (paras 41, 68)
receiving a third location of the at least one user device associated with a user, wherein the third location is in a third bounded area that is contained within the first bounded area (Fig.4; paras 41, 68)
storing at least one second transaction associated with the at least one user device associated with a user based on the third location, the second transaction further comprising payment information and location information (paras 41, 68)
automatically initiating a single payment for the at least one first transaction and the at least one second transaction when the at least one user device associated with a user leaves the first location (Fig.5 items 514-518; paras 68, 73)

Claim 15:
Hudson discloses all limitations of claim 14. Hudson also discloses:
wherein a transaction history record includes information related to a physical movement of the at least one user (paras 65, 68)

Claim 16:
Hudson discloses all limitations of claim 14. Hudson also discloses:
wherein the third location is contained within the second location  (Fig.4; paras 41, 68)
modifying the at least one first transaction based on the at least one second transaction (paras 65, 68)

Claim 17:
Hudson discloses all limitations of claim 14. Hudson also discloses:
determine if the third location substantially matches the second location (paras 41, 68)
modify the at least one second transaction if the third location substantially matches the second location (paras 41, 68)

Claim 20:
Hudson discloses:
a user device (Fig.2; paras 26-27)
a communication point comprising at least one broadcast beacon located within a first bounded location (paras 27-28)
a data storage unit (paras 49-50, 71)
a server further comprising a memory and a processor, the processor configured to (Fig.7; paras 96-107)
(a) receive a first location of at least one user device associated with a user and time information associated with the at least one user device associated with a user, wherein the first location is within a first bounded area (Fig.5 items 504-506; paras 27, 31, 71)
(b) initiate a record for the at least one user device associated with a user based on the first location and the time information (Fig.5 item 506; paras 31, 71)
(c) receive a second location of the at least one user device associated with a user, wherein the second location is in a second bounded area that is contained within the first bounded area (Fig.4; paras 41, 68)
(d) store at least one transaction associated with the at least one user device associated with a user based on the second location, the transaction further comprising payment information and location information (paras 41, 68)
(e) transmit a verification request to the at least one user device associated with a user based on the second location (Fig.5 item 510; para 72)
(f) receive a confirmation or a rejection of the verification request from the at least one user device associated with a user (Fig.5 item 510; para 72)
(g) automatically initiate a payment for the at least one transaction based on the confirmation or the rejection when the at least one user device associated with a user leaves the first location (Fig.5 items 514-518; paras 68, 73)



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 are rejected under 35 U.S.C. 103 as being unpatentable over Hudson in view of “The Bitcoin Lightning Network” to Joseph Poon et al. (hereinafter “Poon”).



Claim 4:
Hudson teaches all limitations of claim 1. Hudson does not teach:
wherein (i) the initiating the record includes creating at least one lightning network associated with the at least one user and (ii) the single payment is a cryptocurrency payment
Poon teaches:
wherein (i) the initiating the record includes creating at least one lightning network associated with the at least one user and (ii) the single payment is a cryptocurrency payment (section 1)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hudson to include wherein the initiating the record includes creating at least one lightning network associated with the at least one user and the single payment is a cryptocurrency payment, as disclosed in Poon. One or ordinary skill in the art would have been motivated to do so in order to improve transaction bandwidth and speed (Poon, Section 1).

Claims 5-7, 13 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hudson in view of US 2018/0150865 A1 to Arora (hereinafter “Arora”).

Claim 5:
Hudson teaches all limitations of claim 1. Hudson does not teach:
modifying the at least one transaction based on at least one parameter prior to automatically initiating the single payment
Arora teaches:
modifying the at least one transaction based on at least one parameter prior to automatically initiating the single payment (Fig.3A item 316, Fig.3B item 320; paras 47, 53-54)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hudson to include modifying the at least one transaction based on at least one parameter prior to automatically initiating the single payment, as disclosed in Arora. One or ordinary skill in the art would have been motivated to do so in order to improve transaction security (Arora, paras 2-8).

Claim 6: 
Hudson in view of Arora teach all limitations of claim 5. Arora also teaches:
modifying the at least one transaction based on information associated with the at least one user (Fig.3A item 316, Fig.3B item 320; paras 47, 53-54)

Claim 7: 
Hudson in view of Arora teach all limitations of claim 5. Arora also teaches:
modifying the at least one transaction based on at least one further transaction associated with at least one further user (Fig.3A item 316, Fig.3B item 320; paras 47, 53-54)

Claim 13:
Hudson teaches all limitations of claim 1. Hudson does not teach:
modifying the record based on additional information transmitted by the at least one user
Arora teaches:
modifying the record based on additional information transmitted by the at least one user (Fig.3A item 316, Fig.3B item 320; paras 47, 53-54)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hudson to include modifying the record based on additional information transmitted by the at least one user, as disclosed in Arora. One or ordinary skill in the art would have been motivated to do so in order to improve transaction security (Arora, paras 2-8).

Claim 18:
Hudson teaches all limitations of claim 14. Hudson does not teach:
determine a particular criteria for the at least one user and modify the at least one transaction based on the at least one criteria
Arora teaches:
determine a particular criteria for the at least one user and modify the at least one transaction based on the at least one criteria (Fig.3A item 316, Fig.3B item 320; paras 47, 53-54)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hudson to include determine a particular criteria for the at least one user and modify the at least one transaction based on the at least one criteria, as disclosed in Arora. One or ordinary skill in the art would have been motivated to do so in order to improve transaction security (Arora, paras 2-8).



Claim 19: 
Hudson in view of Arora teach all limitations of claim 18. Arora also teaches:
wherein the at least one criteria includes at least one of (i) that the at least one user is a season pass holder or (ii) that the at least one user is eligible to receive a discount (Fig.3A item 316, Fig.3B item 320; paras 47, 53-54)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ari Shahabi whose telephone number is (571)272-2565. The examiner can normally be reached M-F: 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Ari Shahabi/Examiner, Art Unit 3685  

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685